                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION


RODNEY HARPER,                              )
                                            )
               Plaintiff,                   )
                                            )
v.                                          )                 No. 2:17-cv-02132-STA-cgc
                                            )
TINA HOUSTON in her official and individual )
capacities, and DORIS WARREN in her         )
Official and individual capacities,         )
                                            )
               Defendants.                  )


ORDER DENYING PLAINTIFF’S MOTION TO CLERK FOR DEFAULT JUDGMENT
                            WITHOUT PREJUDICE
______________________________________________________________________________

       Before the Court is Plaintiff Rodney Harper’s Motion to Clerk for Default Judgment (ECF

No. 37) filed on May 7, 2018. Plaintiff’s Motion is addressed to the Clerk of Court and seeks the

entry of a default judgment against Defendant Doris Warren. Plaintiff has attached as an exhibit

to his Motion a proposed entry of default against Warren, a proposed default judgment, and an

affidavit to establish the amount of damages Plaintiff claims against Warren. Plaintiff seeks

judgment in the amount of $1 million. The Court finds that Plaintiff’s Motion is not well taken.

       Federal Rule of Civil Procedure 55(a) states that “[w]hen a party against whom a judgment

for affirmative relief is sought has failed to plead or otherwise defend, and that failure is shown by

affidavit or otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a). The Sixth

Circuit has held that it is procedurally improper for a plaintiff to seek a default judgment without

first seeking and obtaining entry of default from the Clerk of Court. Devlin v. Kalm, 493 F. App’x

678, 685–86 (6th Cir. 2012); Heard v. Caruso, 351 F. App’x 1, 15–16 (6th Cir. 2009); Shepard
Claims Serv., Inc. v. William Darrah & Assocs., 796 F.2d 190, 193 (6th Cir. 1986); see also 10A

Charles Alan Wright et al., Federal Practice and Procedure § 2682 (“Prior to obtaining a default

judgment under either Rule 55(b)(1) or Rule 55(b)(2), there must be an entry of default as provided

by Rule 55(a).”).

       Plaintiff’s Motion is irregular in that Plaintiff seeks a default judgment without first

obtaining entry of default. At the very least, Plaintiff appears to be seeking entry of default and a

default judgment simultaneously. Under Rule 55(a), Plaintiff must proceed in sequence, first

obtaining entry of default and then default judgment only after entry of default. Therefore,

Plaintiff’s request for a default judgment is denied without prejudice to renew his motion once

Plaintiff has properly sought and obtained entry of default from the Clerk of Court. The Motion

is DENIED.


       IT IS SO ORDERED.
                                              s/ S. Thomas Anderson
                                              S. THOMAS ANDERSON
                                              CHIEF UNITED STATES DISTRICT JUDGE

                                              Date: March 29, 2019




                                                 2
